 


110 HR 6551 IH: Primary Care Dental Academic Workforce Development Act of 2008
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6551 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Ms. Solis (for herself, Mr. Kennedy, Mr. Jones of North Carolina, Mr. Cummings, and Mr. Simpson) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for a loan repayment program for faculty members at programs of general dentistry or pediatric dentistry to alleviate faculty shortages. 
 
 
1.Short titleThis Act may be cited as the Primary Care Dental Academic Workforce Development Act of 2008. 
2.Loan repayment program for faculty at dentistry programsSection 747 of the Public Health Service Act (42 U.S.C. 293k) is amended— 
(1)in subsection (a)— 
(A)in paragraph (6), by striking financial assistance to residents and inserting financial assistance to residents and faculty; and 
(B)at the end of the matter following paragraph (6), by adding the following: Programs supported under paragraph (6) may include loan repayment programs described in subsection (e).;  
(2)by redesignating subsection (e) as subsection (f); and 
(3)by inserting after subsection (d) the following: 
 
(e)Loan repayment program for faculty at dentistry programs 
(1)In generalA grant or contract under subsection (a)(6) may be awarded to a program of general dentistry or pediatric dentistry described in such subsection to plan, develop, and operate a loan repayment program under which— 
(A)individuals agree to serve full-time as faculty members; and 
(B)the program of general dentistry or pediatric dentistry agrees to pay the principal and interest on the outstanding student loans of the individuals. 
(2)Manner of paymentsThe payments described in paragraph (1)(B) shall be made as follows: 
(A)Upon completion by an individual of each of the first, second, third, fourth, and fifth years of service specified in the agreement between the individual and the program of general dentistry or pediatric dentistry, the program shall pay an amount equal to 10, 15, 20, 25, and 30 percent, respectively, of the individual’s student loan balance as calculated based on principal and interest owed at the initiation of the agreement. 
(B)The payments with respect to any individual— 
(i)shall not exceed $250,000 in aggregate; 
(ii)shall not exceed the total principal and interest owed by the individual; and 
(iii)shall be applied to the principal, interest, and related expenses of government (whether Federal, State, or local) and commercial loans obtained by the individual for school tuition, other reasonable educational expenses, and reasonable living expenses.  
(3)DiversityThe Secretary shall encourage programs receiving support through a grant or contract described in paragraph (1) to use such support to broadly recruit diverse faculty. 
(4)PenaltiesThe Secretary shall establish, and require that loan repayment agreements between programs and individuals under paragraph (1) include, appropriate financial penalties to be applied with respect to individuals not completing their service obligations under such agreements. .  
 
